DOWDELL, C. J.
This action was commenced in the justice of the peace court, and appealed from that court to the city court of Mobile. The plaintiff sued to recover a debt due by the defendant to one Lyndall, and which had been assigned in writing by the said Lyndall to the plaintiff. From a judgment in plaintiff’s favor, the defendant railroad company brings this appeal.
The first assignment of error relates to the ruling of the court on the objection of the defendant to a question asked plaintiff testifying as a witness in her own behalf. The question was, “What instructions did you give Mr. Herron in regard to filing this paper?” referring to the assignment. The defendant’s objection was specific, and on the sole ground that the question called for a conclusion. The ground of objection was untenable. The answer called for by the question required a statement of what was said, and, indeed, such was the answer of the witness. The ruling of the court was free from error. So, too, was the ruling on the “objection” to the answer free of error. The answer was responsive to the question, and the only objection to the question was that it called for a conclusion. This specific objection was a waiver of all other objections, if any existed, and an objection to a responsive answer would come too late after answer made. Parties cannot speculate upon what answer a witness may make to a question, and afterwards object if unfavorable.
*511The objection to the introduction in evidence of the written assignment was general. No particular ground was stated. Plaintiff’s right- of action was based on the assignment, and the writing evidencing it was certainly relevant. In such cases, the court, on a general objection to the evidence, is not required or expected to cast about for some particular objection. — R. & D. R. R. Co. v. Jones, 92 Ala. 218-225, 9 South. 276; Calhoun v. Hannan, 87 Ala. 285, 6 South. 291.
The rules of the defendant company, as to discharging their employees who assigned their wages, or suffered their wages to be garnished, were wholly irrelevant to the issues in the case, and, on the objection of the plaintiff, the court properly refused to allow the defendant to prove such rules.
What Carter said to Sprague, when the former withdrew the written assignment from the office of the defendant, where it had been “filed,” Avas not competent ewidence. It was not shown that Carter had any author, ity to speak or act for the plaintiff, and what he might have said or done in the absence of the plaintiff was not binding on her. The plaintiff gave the assignment to Herron to file with the company, and the only dispute in e at deuce Avas as to the extent of Herron’s agency in the premises.
There was evidence tending to show that the defendant company was indebted to Lyndall, the assignor of the plaintiff, at the date of and subsequent to the making of the assignment- of his (Lyndall’s) wages, and consequently the general charge requested by the defendant- was properly refused. Moreover, there was a conflict in the evidence as to the extent of the authority given by the plaintiff to Herron in -acting as her agent, and which the parties treated as a material issue in the case.
*512There was no dispute as to the ownership of the written assignment. It was the property of the plaintiff, and there was no pretense that it had ever been transferred by her; and, this being true, the charge given at request of the plaintiff, if error, was harmless.
Prom what we have already said, it is apparent that written charges 2 and 3, requested by the defendant, were improper instructions, and the court committed no error in refusing them.
We And no reversible error in the record, and the judgment will be affirmed.
Affirmed.
Anderson, Sayre, and Evans, JJ., concur.